—In an action .for specific performance of a contract for the sale of real property, defendants appeal from an order of the Supreme Court, Richmond County, dated March 4, 1969, which denied their motion to vacate a default judgment theretofore granted against them on December 30, 1968. Order reversed, on the law and the facts, with $10 costs and disbursements, and motion granted; judgment vacated; and defendants granted leave to serve their answer to the complaint within 20 days of the entry of the order hereon. In our opinion the record demonstrates that the default of defendants was not *568willful and that there is merit to their defense. Brennan, Acting P. J., Hopkins, Benjamin, Martuseello and Kleinfeld, JJ., concur.